                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


   CHARLES FOSTER,                    1:19-cv-18825 (NLH)

                Petitioner,           MEMORANDUM OPINION & ORDER

        v.

   WARDEN, et al.,

                Defendants.


APPEARANCES:

Craig Carpenito, United States Attorney
Kristin Lynn Vassallo, Assistant U.S. Attorney
Office of the U.S. Attorney
District of New Jersey
970 Broad Street
Newark, NJ 07102
     Attorneys for Respondent

HILLMAN, District Judge

     WHEREAS, on October 7, 2019, Petitioner Charles Foster

filed a petition for writ of habeas corpus under 28 U.S.C. §

2241, see ECF No. 1; and

     WHEREAS, the Court ordered Respondent to answer the

petition on October 11, 2019, see ECF No. 2; and

     WHEREAS, Respondent moved for an extension of time until

January 24, 2020 to file its answer, see ECF No. 4; and

     THEREFORE, IT IS on this     15th    day of January, 2020

     ORDERED that Respondent’s request for an extension of time,

ECF No. 4, is granted.    The answer is due January 24, 2020; and
it is finally

     ORDERED that the Clerk shall serve a copy of this Order

upon Petitioner by regular mail.


                                          s/ Noel L. Hillman
At Camden, New Jersey                  NOEL L. HILLMAN, U.S.D.J.




                                   2
